COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Casa Palmira, L.P.,                            §                No. 08-18-00009-CV

                        Appellant,               §                  Appeal from the

  v.                                             §                 171st District Court

  Taylor Child Care, L.P. a/k/a Taylor Child     §             of El Paso County, Texas
  Care, Limited, and Michael W. Hicks,
                                                 §               (TC# 2015DCV1729)
                        Appellee.
                                             §
                                           ORDER

       The Court received and filed the supplemental clerk’s record as requested in its order issued

April 18, 2018. The appeal is therefore reinstated, and the Appellant’s brief is now due November

18, 2018.

       IT IS SO ORDERED this 19thday of October, 2018.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.